By the Court.
The refusal of the instruction requested by the plaintiff, taken in connection with the instruction given at the request of the defendant, and not being controlled by the previous instructions of the court, tended to mislead the jury by making them understand that they could not take into consideration the probability of a county road being laid out less than six and a half feet wide, as bearing upon the question whether the alleged defect was within the limits of the highway.

Exceptions sustained.